Citation Nr: 1601950	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to an increased rating greater than 30 percent for service-connected compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

In June 2015, the Board remanded the claim of entitlement to service connection for a bilateral shoulder disability to the RO for additional development.  In October 2015, while in remand status, the RO granted service connection for right and left shoulder disabilities.  As this constitutes a full grant of the benefits sought, these issues are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to an increased rating for a service-connected cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The claim for a TDIU has been brought pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim for TDIU was reasonably raised by the record as part of the Veteran's claim for an increased rating for his service-connected headaches. 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU. 

Presently, service connection is in effect for a cervical spine disability, rated as 30 percent disabling; a post-operative scar associated with a cervical spine disability, rated as 30 percent disabling; cervicogenic headaches associated with a cervical spine disability, rated as 30 percent disabling; a deviated naval septum, rated as 10 percent disabling; a right shoulder disability associated with a cervical spine disability, rated as 10 percent disabling; a left shoulder disability associated with a cervical spine disability, rated as 10 percent disabling; an iliac crest scar, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities was 70 percent, effective July 20, 2011, and 80 percent, effective September 1, 2011.  However, none of the Veteran's individual service-connected disabilities are rated as 40 percent disabling or more.

Nevertheless, because the Veteran's cervical spine disability, post-operative scar associated with a cervical spine disability, cervicogenic headaches, right shoulder disability, and left shoulder disability result from a common etiology (the Veteran's service-connected cervical spine disability), these disabilities are considered as one collective disability for the purpose of determining whether the threshold rating requirements are met.  Combined, the ratings for these disabilities equal 70 percent.  38 C.F.R. § 4.25.  Accordingly, with consideration of the common etiology associated with the cervical spine disability, post-operative scar, cervicogenic headaches, right shoulder disability, and left shoulder disability, the Veteran satisfies the schedular criteria set forth at 38 C.F.R. § 4.16(a). 

Further, the evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

During his August 2014 hearing before the Board, the Veteran reported that he retired from his job as a U.S. Postal worker in May 2014 as a result of his service-connected headaches.  He explained that he worked for Xerox prior to working for the U.S. Postal Service, and that he took an early retirement from Xerox because he was unable to bend.

The Veteran underwent a VA examination in September 2015 to assess the impact of his service-connected disabilities upon his employability.  After reviewing the Veteran's claims file and conducting an interview of the Veteran, the VA examiner opined that it was less likely than not that the Veteran was able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The examiner explained that the Veteran's neck and headache disabilities posed major obstacles to gainful employment.  The examiner noted that the Veteran's neck disorder was close to the point of ankylosis with such severe restriction in neck range of motion that employment tasks would be extremely limited, even with accommodation.  While the Veteran's headaches may be accommodated for in employment, when considered with the impact of the cervical spine disability, it was difficult for the examiner to conceive of a gainful occupation which could accommodate the Veteran's disabilities.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a) and the positive opinion of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to a TDIU is granted.



REMAND

The Board regrets the delay of another remand.  Unfortunately, the directives set forth in the June 2015 Remand were not complied with.  As noted in its June 2015 Remand, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2015 Remand, the Board requested a new VA opinion addressing the etiology of the Veteran's lumbar spine disorder.  Specifically, the Board requested that the opinion state: (1) whether it is at least as likely as not that the Veteran's lumbar spine disorder was caused or incurred as a result of in-service head and neck injury and subsequent surgery with spinal fusion; and (2) whether it is at least as likely as not that the Veteran's lumbar spine disorder was caused or aggravated by his service-connected cervical spine disorder.  While a VA opinion was provided in September 2015, the VA examiner only provided an opinion as secondary service connection, and did not address whether the Veteran's lumbar spine disorder is directly related to his in-service head and neck injury and subsequent surgery with spinal fusion.

Additionally, the Board requested a new VA examination to address the Veteran's reports of radiculopathy associated with his cervical spine disability.  The Board observed that the March 2015 VA examiner noted the Veteran's reports of upper extremity numbness and tingling, and concluded that there was no sign or symptom of radiculopathy and no neurologic abnormalities without addressing the Veteran's reported neurologic symptoms.  The September 2015 VA examiner stated the same conclusions, and similarly did not address the Veteran's reports of radicular symptoms associated with his cervical spine disability.  Accordingly, the September 2015 VA examination does not comply with the Board's remand directives, and a new VA examination is, again, necessary.  In order to ensure compliance, the Veteran should be provided with a neurologic VA examination to determine whether the Veteran exhibits any radicular symptoms associated with his service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a new VA opinion regarding the etiology of each lumbar spine disability documented in the claims file.  The  Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements and testimony as documented throughout the record, the VA examiner must provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any current lumbar spine disability was caused or incurred as a result of the Veteran's in-service head and neck injury and subsequent surgery?

The examiner must reconcile any findings with the August 2011 VA opinion which stated that the Veteran's in-service surgery with spinal fusion caused abnormal motion of the remaining spine and could lead to possible degeneration at other levels.  A complete rationale for all opinions must be provided.

2.  Schedule the Veteran for a VA neurologic examination, performed by a neurologist, to address the severity of his service-connected cervical spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder, to specifically include the Veteran's reports of tingling and numbness in the left upper extremity.  The examiner must specifically address the Veteran's reports of tingling and numbness in the left upper extremity, and must reconcile the objective findings with the Veteran's subjective reports of his symptoms.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, severe, or pronounced; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's cervical spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  After the requested medical opinions have been provided, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

5.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


